DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the after final response on 12/29/2020.
Election/Restrictions
Claim 9 is allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species A-D, as set forth in the Office action mailed on 12/30/2019, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 1, an integrated voltage regulator comprising a plurality of pairs of inductors implemented on a die of the processor, wherein respective control drivers are implemented centrally between each of the pairs of inductors, wherein a respective clock phase assigned to a first inductor of each of the pairs is different than a respective clock phase assigned to a second one of each of the pairs; and the pairs of inductors configured to regulate voltage as part of a power distribution network (PDN) for different respective portions of the die;
-regarding claim 9, an integrated voltage regulator comprising a plurality of pairs of inductors, wherein respective control drivers are implemented centrally between each of the pairs of inductors, wherein a respective clock phase assigned to a first inductor of each of the pairs is different than a respective clock phase assigned to a second one of each of the pairs; and wherein the plurality of pairs of inductors are configured to distribute power to different respective portions of the die;
-regarding claim 18, detecting, by a controller for a plurality of pairs of inductors implemented on a die of processor as part of an integrated voltage regulator, a change in load on the processor, wherein a respective clock 
-regarding claims 2-8, they are considered allowable due to their dependency on claim 1; 
-regarding claims 10-17, they are considered allowable due to their dependency on claim 9; and
-regarding claims 19-20, they are considered allowable due to their dependency on claim 18.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839

	                                                                                                                                                               

	/THIENVU V TRAN/                               Supervisory Patent Examiner, Art Unit 2839